Exhibit 10.2

 

--------------------------------------------------------------------------------

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

HANOVER COMPRESSOR COMPANY

 

HANOVER COMPRESSION LIMITED PARTNERSHIP

 

and certain of their Subsidiaries

 

in favor of

 

JPMORGAN CHASE BANK,

 

as Collateral Agent

 

Dated as of December 15, 2003,

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1.

  

DEFINED TERMS

   1

1.1  

  

Definitions

   1

1.2  

  

Other Definitional Provisions

   6

SECTION 2.

  

GUARANTEE

   6

2.1  

  

Guarantee

   6

2.2  

  

Right of Contribution

   7

2.3  

  

No Subrogation

   7

2.4  

  

Amendments, etc. with respect to Secured Obligations

   8

2.5  

  

Guarantee Absolute and Unconditional

   8

2.6  

  

Reinstatement

   9

2.7  

  

Payments

   9

SECTION 3.

  

GRANT OF SECURITY INTEREST

   9

SECTION 4.

  

REPRESENTATIONS AND WARRANTIES

   10

4.1  

  

Title; No Other Liens

   10

4.2  

  

Perfected First Priority Liens

   10

4.3  

  

Jurisdiction of Organization; Chief Executive Office

   11

4.4  

  

Inventory and Equipment

   11

4.5  

  

Farm Products

   11

4.6  

  

Investment Property

   11

4.7  

  

Receivables

   11

4.8  

  

Intellectual Property

   11

SECTION 5.

  

COVENANTS

   12

5.1  

  

Delivery of Instruments, Certificated Securities and Chattel Paper

   12

5.2  

  

Maintenance of Insurance

   12

5.3  

  

Payment of Obligations

   12

5.4  

  

Maintenance of Perfected Security Interest; Further Documentation

   12

5.5  

  

Changes in Locations, Name, etc

   13

5.6  

  

Notices

   13

5.7  

  

Investment Property

   13

5.8  

  

Receivables

   14

5.9  

  

Intellectual Property

   14

5.10

  

Vehicles

   15

SECTION 6.

  

REMEDIAL PROVISIONS

   15

6.1  

  

Certain Matters Relating to Receivables

   15

6.2  

  

Communications with Obligors; Grantors Remain Liable

   16

6.3  

  

Pledged Stock

   16

6.4  

  

Proceeds to be Turned Over To Collateral Agent

   17

6.5  

  

Application of Proceeds

   17

6.6  

  

Code and Other Remedies

   17

6.7  

  

Private Sales

   18

6.8  

  

Deficiency

   18

 

i



--------------------------------------------------------------------------------

 

SECTION 7.

  

THE COLLATERAL AGENT

   18

7.1  

  

Collateral Agent’s Appointment as Attorney-in-Fact, etc

   19

7.2  

  

Duty of Collateral Agent

   20

7.3  

  

Execution of Financing Statements

   20

7.4  

  

Authority of Collateral Agent

   20

7.5  

  

Appointment of Collateral Agent

   21

SECTION 8.

  

MISCELLANEOUS

   23

8.1  

  

Amendments in Writing

   23

8.2  

  

Notices

   23

8.3  

  

No Waiver by Course of Conduct; Cumulative Remedies

   23

8.4  

  

Enforcement Expenses; Indemnification

   23

8.5  

  

Successors and Assigns

   23

8.6  

  

Set-Off

   24

8.7  

  

Counterparts

   24

8.8  

  

Severability

   24

8.9  

  

Section Headings

   24

8.10

  

Integration

   24

8.11

  

GOVERNING LAW

   24

8.12

  

Submission To Jurisdiction; Waivers

   24

8.13

  

Acknowledgements

   25

8.14

  

Additional Grantors

   25

8.15

  

Releases

   25

8.16

  

WAIVER OF JURY TRIAL

   26

 

SCHEDULES

 

Schedule 1

  

Notice Addresses

Schedule 2

  

Perfection Matters

Schedule 3

  

Jurisdictions of Organization and Chief Executive Offices

Schedule 4

  

Investment Property

Schedule 5

  

Location of Inventory and Equipment Held for Lease or Sale

Schedule 6

  

Post-Closing Pledged Subsidiaries

 

ii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of December 15, 2003, made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”), in favor of JPMorgan Chase
Bank, as Collateral Agent (in such capacity, the “Collateral Agent”) for the
Secured Parties (as hereinafter defined).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Senior Credit Agreement (as hereinafter defined), the
Lenders have severally agreed to make extensions of credit to HCLP upon the
terms and subject to the conditions set forth therein;

 

WHEREAS, Hanover and HCLP are parties to the Synthetic Credit Agreements, the
Synthetic Guarantees, each Lease (as defined in each Synthetic Guarantee), the
Participation Agreements and the Derivatives Agreements (each as hereinafter
defined), as the same may be amended from time to time;

 

WHEREAS, the parties to this Agreement desire to (i) include the Synthetic
Guarantee Obligations (as hereinafter defined) as obligations which are secured
and guaranteed hereunder and (ii) cause JPMorgan Chase Bank to agree to act as
collateral agent for the benefit of the Secured Parties (as hereinafter
defined);

 

WHEREAS, Hanover is a member of an affiliated group of companies that includes
each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Transaction
Documents (as hereinafter defined) have been and will continue to be used in
part to enable HCLP to make valuable transfers to one or more of the other
Grantors in connection with the operation of their respective businesses; and

 

WHEREAS, HCLP and the other Grantors are engaged in related businesses, and each
Grantor will derive substantial direct and indirect benefit from the continued
making of the extensions of credit under the Transaction Documents;

 

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent and the Lenders to make and continue to make their respective extensions
of credit to HCLP under the Transaction Documents, each Grantor hereby agrees
with the Collateral Agent, for the ratable benefit of the Secured Parties, as
follows:

 

SECTION 1. DEFINED TERMS

 

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Senior Credit Agreement are used herein as therein defined, and the following
terms are used herein as defined in the New York UCC: Accounts, Certificated
Security, Chattel Paper, Commercial Tort Claims, Documents, Equipment, Farm
Products, General Intangibles, Instruments, Inventory, Letter-of-Credit Rights
and Supporting Obligations.

 

(b) The following terms shall have the following meanings:



--------------------------------------------------------------------------------

“Agreement”: this Guarantee and Collateral Agreement, as the same may be further
amended, supplemented or otherwise modified from time to time.

 

“Collateral”: as defined in Section 3.

 

“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 6.1 or 6.4.

 

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee, granting any right under any Copyright, including, without limitation,
the grant of rights to manufacture, distribute, exploit and sell materials
derived from any Copyright.

 

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Default”: any default or event of default under any Transaction Document.

 

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

 

“Derivatives Agreements”: any agreement entered into by Hanover or any of its
Subsidiaries with a Senior Credit Agreement Lender pursuant to Section 8.9 of
the Senior Credit Agreement or pursuant to Section 11.9 of any Synthetic
Guarantee.

 

“Event of Default”: as defined in the Senior Credit Agreement.

 

“Excluded Equipment Lease Property”: any property or assets of any Grantor that
is subject to a Lien created under a Synthetic Security Agreement.
Notwithstanding anything to the contrary contained herein, it is intended that
the Excluded Equipment Lease Property shall in no event be pledged hereunder or
required to be pledged hereunder, regardless of whether or not the Synthetic
Guarantees are in effect.

 

“Excluded Foreign Subsidiary Stock”: any shares of Capital Stock of Foreign
Subsidiaries exceeding 66% of the outstanding voting Capital Stock of each
Foreign Subsidiary. Notwithstanding anything to the contrary contained herein,
it is intended that such Excluded Foreign Subsidiary Stock shall in no event be
pledged hereunder or required to be pledged hereunder. Notwithstanding anything
herein to the contrary, (a) the shares of Capital Stock of Production Operators
Cayman Inc. and Hanover Cayman, Limited, (b) the shares of Capital Stock of
Subsidiaries of Production Operators Cayman Inc. and Hanover Cayman, Limited
that are directly owned by HCLP to the extent these shares do not exceed 1% of
the outstanding voting Capital Stock of any such Subsidiary, (c) the shares of
Capital Stock of HCC Mantova S.r.l. that are directly owned by HCLP to the
extent these shares do not exceed 0.01% of the outstanding voting Capital Stock
of such Subsidiary, (d) the shares of Capital Stock of Foreign Subsidiaries that
are not directly owned by Hanover, HCLP or any Qualified Subsidiaries and (e)
the shares of Capital Stock of Post-Closing Pledged Subsidiaries shall also be
deemed to be “Excluded Foreign Subsidiary Stock”.

 

2



--------------------------------------------------------------------------------

“Foreign Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

 

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.

 

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
(as defined in the Senior Credit Agreement) to which such Guarantor is a party,
in each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Collateral Agent or to
the Secured Parties that are required to be paid by such Guarantor pursuant to
the terms of this Agreement or any such Loan Document).

 

“Guarantors”: the collective reference to each Grantor other than HCLP and
Non-Guarantor Subsidiaries.

 

“HCLP Obligations”: the collective reference to the unpaid principal of and
interest on the Loans and Reimbursement Obligations under the Senior Credit
Agreement and all other obligations and liabilities of HCLP (including, without
limitation, interest accruing at the then applicable rate provided in the Senior
Credit Agreement after the maturity of the Loans and Reimbursement Obligations
and interest accruing at the then applicable rate provided in the Senior Credit
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to HCLP, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding) to the Administrative Agent or any Lender under the Senior Credit
Agreement (or, in the case of any Derivatives Agreements, any Affiliate of any
such Lender) whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Senior Credit Agreement, this Agreement, the
other Loan Documents (as defined in the Senior Credit Agreement), any Letter of
Credit, any Derivatives Agreements or any other document made, delivered or
given in connection with any of the foregoing, in each case whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by HCLP pursuant to the terms of any of the foregoing agreements).

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
Hanover or any of its Subsidiaries.

 

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
Excluded Foreign Subsidiary Stocks) and (ii) whether or not constituting
“investment property” as so defined, all Pledged Notes and all Pledged Stock.

 

“Issuers”: the collective reference to each issuer of any Investment Property.

 

3



--------------------------------------------------------------------------------

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Non-Guarantor Subsidiary”: each Subsidiary identified only as a Grantor on the
signature pages hereto together with each Subsidiary which is required to
execute this Agreement pursuant to Section 7.9 of the Senior Credit Agreement or
Section 10.9 of each of the Synthetic Guarantees unless, in each case, (i) such
Subsidiary has guaranteed payment of all or any portion of the Guarantee
Obligations (as defined in the 2001A Participation Agreement and 2001B
Participation Agreement) or (ii) such Subsidiary is requested to become a
Guarantor by the Collateral Agent or the Required Secured Parties.

 

“Obligations”: (i) in the case of HCLP and each Non-Guarantor Subsidiary,
Secured Obligations, and (ii) in the case of each Guarantor, its Guarantor
Obligations.

 

“Participation Agreements”: the 2000A Participation Agreement and the 2000B
Participation Agreement (each a “Participation Agreement”, and collectively, the
“Participation Agreements”)

 

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.

 

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, (ii) all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, and (iii) all rights to obtain any reissues or
extensions of the foregoing.

 

“Pledged Notes”: all promissory notes listed on Schedule 4, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).

 

“Pledged Stock”: the shares of Capital Stock listed on Schedule 4, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect, but
excluding the Excluded Foreign Subsidiary Stock.

 

“Post-Closing Pledged Subsidiary”: Each Foreign Subsidiary identified on
Schedule 6 hereto.

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Required Secured Parties”: collectively, the Required Lenders (as defined in
the Senior Credit Agreement) and the Required Lenders (as defined in Annex A to
each of the Participation Agreements).

 

4



--------------------------------------------------------------------------------

“Secured Obligations”: the collective reference to the HCLP Obligations and the
Synthetic Guarantee Obligations.

 

“Secured Parties”: the Senior Credit Agreement Lenders, the Synthetic Lease
Lenders, the Investors (as defined in Annex A to each of the Participation
Agreements), their respective affiliates and each other Person to whom HCLP owes
or may in the future owe a payment or performance obligation under the Synthetic
Guarantees.

 

“Securities Act”: the Securities Act of 1933, as amended.

 

“Senior Credit Agreement”: the Credit Agreement, dated as of December 15, 2003
(as may be amended, supplemented or otherwise modified from time to time), among
Hanover, HCLP, the banks and other financial institutions parties thereto from
time to time (the “Senior Credit Agreement Lenders”), Bank One, NA, as
syndication agent and JPMorgan Chase Bank as administrative agent, and any
credit agreement refinancing, refunding, replacing, or increasing the same,
whether or not with the same parties.

 

“Subsidiary Guarantor”: each Guarantor which is a Subsidiary of Hanover.

 

“Synthetic Credit Agreements”: (i) the Credit Agreement dated as of March 13,
2000 (as amended, supplemented or otherwise modified from time to time), among
Hanover Equipment Trust 2000A, as borrower, the several lenders from time to
time parties thereto (the “2000A Lenders”), Industrial Bank of Japan, LTD., as
syndication agent, The Bank of Nova Scotia, as documentation agent and JPMorgan
Chase Bank (f/k/a The Chase Manhattan Bank), as agent and (ii) the Credit
Agreement dated as of October 27, 2000 (as amended, supplemented or otherwise
modified from time to time), among Hanover Equipment Trust 2000B, as borrower,
the several lenders from time to time parties thereto (the “2000B Lenders”, and
together with the 2000A Lenders, the “Synthetic Lease Lenders”), National
Westminster Bank PLC, as managing agent, Citibank, N.A., Credit Suisse First
Boston and The Industrial Bank of Japan, Ltd., as co-agents and JPMorgan Chase
Bank (f/k/a The Chase Manhattan Bank), as agent (each a “Synthetic Credit
Agreement” and, collectively, the “Synthetic Credit Agreements”).

 

“Synthetic Guarantee Obligations”: all obligations and liabilities of HCLP
(including, without limitation, interest accruing and the then applicable rate
provided in the applicable Transaction Document after the maturity of any
obligation guaranteed by a Synthetic Lease and interest accruing at the then
applicable rate provided in the applicable Transaction Document after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to HCLP, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Collateral Agent or any Secured Party under the Synthetic Guarantees, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of or in connection
with the Synthetic Guarantees.

 

“Synthetic Guarantees”: (i) the Guarantee dated as of March 13, 2000 (as
amended, supplemented or otherwise modified from time to time), made by Hanover,
HCLP and certain of their subsidiaries listed on the signature pages thereto, in
favor of Hanover Equipment Trust 2000A, JPMorgan Chase Bank (f/k/a The Chase
Manhattan Bank), as agent, and certain lenders and investors and (ii) the
Guarantee dated as of October 27, 2000 (as amended, supplemented or otherwise
modified from time to time), made by Hanover, HCLP and certain of their
subsidiaries listed on the signature pages thereto, in favor of Hanover
Equipment Trust 2000B, JPMorgan Chase Bank (f/k/a The Chase Manhattan Bank), as
agent, and certain lenders and investors (each a “Synthetic Guarantee” and,
collectively, the “Synthetic Guarantees”).

 

5



--------------------------------------------------------------------------------

“Synthetic Security Agreements”: (i) the Security Agreement, dated as of March
13, 2000 (as amended, supplemented or otherwise modified from time to time),
made by Hanover Equipment Trust 2000A in favor of JPMorgan Chase Bank (f/k/a The
Chase Manhattan Bank), as agent and (ii) the Security Agreement, dated as of
October 27, 2000 (as amended, supplemented or otherwise modified from time to
time), made by Hanover Equipment Trust 2000B in favor of JPMorgan Chase Bank
(f/k/a The Chase Manhattan Bank), as agent (each a “Synthetic Security
Agreement” and, collectively, the “Synthetic Security Agreements”).

 

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark.

 

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
and (ii) the right to obtain all renewals thereof.

 

“Transaction Documents”: the Senior Credit Agreement (and the Loan Documents as
described and defined therein), the Synthetic Credit Agreements, the Synthetic
Guarantees, each Lease (as defined in each Synthetic Guarantee), the
Participation Agreements and the Derivatives Agreements, as the same may be
amended from time to time.

 

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

 

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

SECTION 2. GUARANTEE

 

2.1 Guarantee. (a) This guarantee supplements the Hanover Guarantee and the
Subsidiaries Guarantee (each as defined in the Senior Credit Agreement) and each
of the Guarantees (as defined in Annex A to each of the Participation
Agreements). Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Collateral Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by HCLP when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations.

 

(b) Anything herein or in any Transaction Document, Loan Document (as defined in
the Senior Credit Agreement) or Credit Document (as defined in Annex A to each
of the Participation

 

6



--------------------------------------------------------------------------------

Agreements) to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Transaction Documents shall in no event
exceed the amount which can be guaranteed by such Guarantor under applicable
federal and state laws relating to the insolvency of debtors (after giving
effect to the right of contribution established in Section 2.2).

 

(c) Each Guarantor agrees that the Secured Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Collateral Agent or any Secured Party hereunder.

 

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all Secured Obligations and the obligations of each Guarantor under
the guarantee contained in this Section 2 shall have been satisfied by payment
in full, no Letter of Credit shall be outstanding and the Commitments shall be
terminated, notwithstanding that, from time to time during the term of the
Transaction Documents, HCLP may be free from any Secured Obligations.

 

(e) No payment made by HCLP, any of the Guarantors, any other guarantor or any
other Person or received or collected by the Collateral Agent or any Secured
Party from HCLP, any of the Guarantors, any other guarantor or any other Person
by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
Secured Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder (other than any payment made by
such Person in respect of Secured Obligations or any payment received or
collected from such Person in respect of Secured Obligations). Each Guarantor
shall remain liable for the Secured Obligations up to the maximum liability of
such Guarantor hereunder until the Secured Obligations are paid in full, no
Letter of Credit shall be outstanding and the Commitments are terminated

 

2.2 Right of Contribution. Each Subsidiary Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Subsidiary Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Subsidiary Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 2.3. The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
Collateral Agent and the Secured Parties, and each Subsidiary Guarantor shall
remain liable to the Collateral Agent and the Secured Parties for the full
amount guaranteed by such Subsidiary Guarantor hereunder.

 

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Collateral Agent
or any Secured Party, no Guarantor shall be entitled to be subrogated to any of
the rights of the Collateral Agent or any Secured Party against HCLP or any
other Guarantor or any collateral security or guarantee or right of offset held
by the Collateral Agent or any Secured Party for the payment of Secured
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from HCLP or any other Guarantor in respect of
payments made by such Guarantor hereunder, until all amounts owing to the
Collateral Agent and the Secured Parties by HCLP on account of Secured
Obligations are paid in full, no Letter of Credit shall be outstanding and the
Commitments are terminated. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Secured
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Collateral Agent and the Secured Parties, segregated
from other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Collateral Agent in the exact form received by
such Guarantor (duly indorsed by such Guarantor to the Collateral Agent, if
required), to be applied against Secured Obligations, whether matured or
unmatured, in such order as the Collateral Agent may determine.

 

7



--------------------------------------------------------------------------------

2.4 Amendments, etc. with respect to Secured Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of Secured Obligations made by the
Collateral Agent or any Secured Party may be rescinded by the Collateral Agent
or such Secured Party and any of the Secured Obligations continued, and Secured
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Collateral Agent or any Secured Party, and the Transaction Documents, the
other Loan Documents (as defined in the Senior Credit Agreement) and the other
Credit Documents (as defined in Annex A to each of the Participation Agreements)
and any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Collateral Agent (or the Required Secured Parties or all Secured Parties, as the
case may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Collateral Agent or any
Secured Party for the payment of the Secured Obligations may be sold, exchanged,
waived, surrendered or released. Neither the Collateral Agent nor any Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Secured Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

 

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Secured
Obligations and notice of or proof of reliance by the Collateral Agent or any
Secured Party upon the guarantee contained in this Section 2 or acceptance of
the guarantee contained in this Section 2; the Secured Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between HCLP and any of the
Guarantors, on the one hand, and the Collateral Agent and the Secured Parties,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon HCLP or any of the Guarantors with respect
to the Secured Obligations. Each Guarantor understands and agrees that, to the
fullest extent permitted under applicable law, the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Transaction Documents or any other Loan Document (as defined in the Senior
Credit Agreement) or any other Credit Document (as defined in Annex A to each of
the Participation Agreements), any of the Secured Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Collateral Agent or any
Secured Party, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
HCLP or any other Person against the Collateral Agent or any Secured Party, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
HCLP or such Guarantor) which constitutes, or might be construed to constitute,
an equitable or legal discharge of HCLP for the Secured Obligations, or of such
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Collateral Agent or any
Secured Party may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against HCLP, any
other Guarantor or any other Person or against any collateral security or
guarantee for the Secured Obligations or any right of offset with respect
thereto, and any failure by the Collateral Agent or any Secured Party to make
any such demand, to pursue such other rights or remedies or to collect any
payments from HCLP, any other Guarantor or any other Person or to realize upon
any

 

8



--------------------------------------------------------------------------------

such collateral security or guarantee or to exercise any such right of offset,
or any release of HCLP, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Collateral Agent or any Secured Party against any
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

 

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Collateral Agent or any Secured Party
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
HCLP or any Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, HCLP or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Collateral Agent without set-off or counterclaim in Dollars at the
Funding Office.

 

SECTION 3. GRANT OF SECURITY INTEREST

 

Each Grantor hereby assigns and transfers to the Collateral Agent, and hereby
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in, all of the following property now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations,:

 

(a) all Accounts;

 

(b) all Chattel Paper;

 

(c) all Deposit Accounts;

 

(d) all Documents;

 

(e) all Equipment;

 

(f) all General Intangibles;

 

(g) all Instruments;

 

(h) all Intellectual Property;

 

(i) all Inventory;

 

(j) all Investment Property;

 

(k) all Letter-of-Credit Rights;

 

(l) all Vehicles and title documents with respect to Vehicles;

 

9



--------------------------------------------------------------------------------

(m) all other property not otherwise described above;

 

(n) all books and records pertaining to the Collateral; and

 

(o) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, (i) this Agreement shall not constitute a grant of a security
interest in any property to the extent that such grant of a security interest is
prohibited by any Requirements of Law of a Governmental Authority, requires a
consent not obtained of any Governmental Authority pursuant to such Requirement
of Law or is prohibited by, or constitutes a breach or default under or results
in the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property or, in the case of any Investment Property, Pledged Stock or
Pledged Note, any applicable shareholder or similar agreement, except to the
extent that such Requirement of Law or the term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law and (ii) the Collateral shall in no
event include the Excluded Foreign Subsidiary Stock, the Excluded Equipment
Lease Property or the property securing the Wells Fargo Term Note.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Collateral Agent and the Secured Parties to make, or continue to
make, their respective extensions of credit to HCLP under the Transaction
Documents, each Grantor hereby represents and warrants to the Collateral Agent
and each Secured Party that:

 

4.1 Title; No Other Liens. Except for the security interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on the Collateral by the Senior
Credit Agreement, (or, if the Senior Credit Agreement shall have been paid in
full or terminated, by the last version of the Senior Credit Agreement as in
effect immediately prior to such payment in full or termination) such Grantor
owns each item of the Collateral free and clear of any and all Liens or claims
of others. No financing statement or other public notice with respect to all or
any part of the Collateral is on file or of record in any public office, except
such as have been filed in favor of the Collateral Agent, for the ratable
benefit of the Secured Parties, pursuant to this Agreement or as are permitted
by the Senior Credit Agreement (or, if the Senior Credit Agreement shall have
been paid in full or terminated, by the last version of the Senior Credit
Agreement as in effect immediately prior to such payment in full or
termination).

 

4.2 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) constitute valid perfected security interests (to the extent
that such perfection may be achieved through (i) the filing of Uniform
Commercial Code financing statements in the appropriate filing offices or (ii)
the delivery of Pledged Notes and Pledged Stock hereunder) in all of the
Collateral in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
and (b) are prior to all other Liens on the Collateral in existence on the date
hereof except for Liens permitted by the Senior Credit Agreement (or, if the
Senior Credit Agreement shall have been paid in full or terminated, by the last
version of the Senior Credit Agreement as in effect immediately prior to such
payment in full or termination) which have priority over the Liens on the
Collateral.

 

10



--------------------------------------------------------------------------------

4.3 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 3. Such Grantor has furnished to the
Collateral Agent a certified charter, certificate of incorporation or other
organization document and long-form good standing certificate as of a date which
is recent to the date hereof.

 

4.4 Inventory and Equipment. On the date hereof, all Inventory and Equipment
(other than mobile goods) held for lease or sale in the United States are kept
at the locations listed on Schedule 5.

 

4.5 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

 

4.6 Investment Property. (a) The shares of Pledged Stock covered by the grant of
the security interest in Section 3 hereof constitute all the issued and
outstanding shares of all classes of the Capital Stock of each Issuer owned by
each Grantor (except for the Excluded Foreign Subsidiary Stock and the shares of
Capital Stock of Hanover Measurement Services Company LP).

 

(b) All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.

 

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

 

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
(i) the security interest created by this Agreement, (ii) Liens permitted by
subsection 8.3(a) of the Senior Credit Agreement (or, if the Senior Credit
Agreement shall have been paid in full or terminated, by the last version of the
Senior Credit Agreement as in effect immediately prior to such payment in full
or termination), and (iii) encumbrances and minor irregularities of title that,
in the aggregate, are not substantial in amount and that in any case do not
materially detract from the value of such Investment Property.

 

4.7 Receivables. The amounts represented by such Grantor to the Secured Parties
from time to time as owing to such Grantor in respect of the Receivables will at
such times be accurate in all material respects.

 

4.8 Intellectual Property. (a) On the date hereof, all material Intellectual
Property is valid, subsisting, unexpired and enforceable, has not been abandoned
and does not infringe the intellectual property rights of any other Person.

 

(b) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

 

(c) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any Intellectual Property or such Grantor’s ownership interest
therein, or (ii) which, if adversely determined, would have a material adverse
effect on the value of any Intellectual Property.

 

11



--------------------------------------------------------------------------------

SECTION 5. COVENANTS

 

Each Grantor covenants and agrees with the Collateral Agent and the Secured
Parties that, from and after the date of this Agreement until the Obligations
shall have been paid in full, no Letter of Credit shall be outstanding and the
Commitments shall have terminated:

 

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall, if requested by the
Collateral Agent or the Required Secured Parties, be promptly delivered to the
Collateral Agent, duly indorsed in a manner satisfactory to the Collateral
Agent, to be held as Collateral pursuant to this Agreement.

 

5.2 Maintenance of Insurance. (a) Such Grantor will maintain, with financially
sound and reputable companies, insurance policies insuring such Grantor, the
Collateral Agent and the Secured Parties against liability for personal injury
and property damage relating to such Inventory, Equipment and Vehicles, such
policies to be in such form and amounts and having such coverage as may be
reasonably satisfactory to the Collateral Agent and the Secured Parties.

 

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Collateral Agent of written notice
thereof, (ii) name the Collateral Agent as insured party or loss payee, and
(iii) be reasonably satisfactory in all other respects to the Collateral Agent.

 

5.3 Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including, without limitation, claims for labor, materials and
supplies) against or with respect to the Collateral, except that no such tax,
assessment, charge or levy need be paid if the amount or validity thereof is
currently being contested in good faith by appropriate proceedings, reserves in
conformity with GAAP with respect thereto have been provided on the books of
such Grantor and such proceedings could not reasonably be expected to result in
the sale, forfeiture or loss of any material portion of the Collateral or any
interest therein.

 

5.4 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest (it being agreed that, unless other means of
perfection have been requested by the Collateral Agent or the Required Secured
Parties, such perfected security interest is only to the extent that perfection
may be achieved through the filing of a Uniform Commercial Code financing
statement in the appropriate filing office) having at least the priority
described in Section 4.2 and shall defend such security interest against the
claims and demands of all Persons whomsoever, subject to the rights of such
Grantor under the Transaction Documents to dispose of the Collateral.

 

(b) Such Grantor will furnish to the Collateral Agent and the Secured Parties
from time to time statements and schedules further identifying and describing
the assets and property of such Grantor and such other reports in connection
therewith as the Collateral Agent may reasonably request, all in reasonable
detail.

 

(c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Collateral Agent

 

12



--------------------------------------------------------------------------------

may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Deposit Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Collateral Agent to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto.

 

(d) Notwithstanding any other provision of the Transaction Documents to the
contrary, the Grantors shall not be required to take any action to perfect the
security interests created hereunder except for filing of properly completed
Uniform Commercial Code financing statements in appropriate filing offices
unless otherwise requested by the Collateral Agent or the Required Secured
Parties.

 

5.5 Changes in Locations, Name, etc. Such Grantor will not, except upon 15 days’
prior written notice to the Collateral Agent and delivery to the Collateral
Agent of all additional executed financing statements and other documents
reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests provided for herein:

 

(i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 4.3; or

 

(ii) change its name.

 

5.6 Notices. Such Grantor will advise the Collateral Agent and the Secured
Parties promptly, in reasonable detail, of any Lien (other than security
interests created hereby or Liens permitted under the Senior Credit Agreement
(or, if the Senior Credit Agreement shall have been paid in full or terminated,
by the last version of the Senior Credit Agreement as in effect immediately
prior to such payment in full or termination)) on any of the Collateral which
would adversely affect the ability of the Collateral Agent to exercise any of
its remedies hereunder.

 

5.7 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock (other than Excluded Foreign Subsidiary Stock) of any Issuer, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any
shares of the Pledged Stock, or otherwise in respect thereof, such Grantor
shall, if requested by the Collateral Agent or the Required Secured Parties,
accept the same as the agent of the Collateral Agent and the Secured Parties,
hold the same in trust for the Collateral Agent and the Secured Parties and
deliver the same forthwith to the Collateral Agent in the exact form received,
duly indorsed by such Grantor to the Collateral Agent, if required, together
with an undated stock power covering such certificate duly executed in blank by
such Grantor and with, if the Collateral Agent so requests, signature
guaranteed, to be held by the Collateral Agent, subject to the terms hereof, as
additional collateral security for the Obligations. Any sums paid upon or in
respect of the Investment Property upon the liquidation or dissolution of any
Issuer shall be paid over to the Collateral Agent to be held by it hereunder as
additional collateral security for the Obligations, and in case any distribution
of capital shall be made on or in respect of the Investment Property or any
property shall be distributed upon or with respect to the Investment Property
pursuant to the recapitalization or reclassification of the capital of any
Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected security interest in favor of the
Collateral Agent, if requested by the Collateral Agent or the Required Secured
Parties, be delivered to the Collateral Agent to be held by it hereunder as
additional

 

13



--------------------------------------------------------------------------------

collateral security for the Obligations. If any sums of money or property so
paid or distributed in respect of the Investment Property shall be received by
such Grantor, such Grantor shall, until such money or property is paid or
delivered to the Collateral Agent, if requested by the Collateral Agent or the
Required Secured Parties, hold such money or property in trust for the
Collateral Agent and the Secured Parties, segregated from other funds of such
Grantor, as additional collateral security for the Obligations.

 

(b) Without the prior written consent of the Collateral Agent, such Grantor will
not (i) sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option with respect to, the Investment Property or Proceeds thereof (except
pursuant to a transaction expressly permitted by the Transaction Documents),
(ii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Investment Property or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement or (iii) enter into any agreement or undertaking restricting the
right or ability of such Grantor or the Collateral Agent to sell, assign or
transfer any of the Investment Property or Proceeds thereof.

 

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that (i)
it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it and (ii) the terms of Sections 6.3(c) and 6.7(b) shall apply to
it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7(b) with respect to the Investment Property
issued by it.

 

5.8 Receivables. Other than in the ordinary course of business, such Grantor
will not (i) grant any extension of the time of payment of any Receivable, (ii)
compromise or settle any Receivable for less than the full amount thereof, (iii)
release, wholly or partially, any Person liable for the payment of any
Receivable, (iv) allow any credit or discount whatsoever on any Receivable or
(v) amend, supplement or modify any Receivable in any manner that could
adversely affect the value thereof.

 

5.9 Intellectual Property. (a) Such Grantor (either itself or through licensees)
will not (and not permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby any material Trademark may become
invalidated or impaired in any material way.

 

(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any material Patent may become forfeited, abandoned
or dedicated to the public.

 

(c) Such Grantor (either itself or through licensees) will not (and will not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby any material portion of the Copyrights may become invalidated
or otherwise materially impaired. Such Grantor will not (either itself or
through licensees) do any act whereby any material portion of the Copyrights may
fall into the public domain.

 

(d) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any material Intellectual Property to infringe, in any material
way, the intellectual property rights of any other Person.

 

(e) Such Grantor will notify the Collateral Agent and the Secured Parties
promptly if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any material and adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court or
tribunal in any country) regarding such Grantor’s ownership of, or the validity
of, any material Intellectual Property or such Grantor’s right to register the
same or to own and maintain the same.

 

14



--------------------------------------------------------------------------------

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall, if so
requested by the Collateral Agent, report such filing to the Collateral Agent
within five Business Days after the last day of the fiscal quarter in which such
filing occurs. Upon request of the Collateral Agent, such Grantor shall execute
and deliver, and have recorded, any and all agreements, instruments, documents,
and papers as the Collateral Agent may request to evidence the Collateral
Agent’s and the Secured Parties’ security interest in any Copyright, Patent or
Trademark and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby.

 

(g) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material Intellectual Property, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability.

 

(h) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Collateral Agent after a Responsible Officer of such Grantor learns thereof and
sue for infringement, misappropriation or dilution, to seek injunctive relief
where appropriate and to recover any and all damages for such infringement,
misappropriation or dilution.

 

5.10 Vehicles. No Grantor shall be required to take any action to perfect any
security interest in Vehicles created pursuant to this Agreement.

 

SECTION 6. REMEDIAL PROVISIONS

 

6.1 Certain Matters Relating to Receivables. (a) The Collateral Agent hereby
authorizes each Grantor to collect such Grantor’s Receivables, and the
Collateral Agent may curtail or terminate said authority at any time after the
occurrence and during the continuance of an Event of Default. If required by the
Collateral Agent at any time after the occurrence and during the continuance of
an Event of Default, any payments of Receivables, when collected by any Grantor,
(i) shall be forthwith (and, in any event, within two Business Days) deposited
by such Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent if required, in a Collateral Account maintained under the sole
dominion and control of the Collateral Agent, subject to withdrawal by the
Collateral Agent for the account of the Secured Parties only as provided in
Section 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Collateral Agent and the Secured Parties, segregated from other
funds of such Grantor. Each such deposit of Proceeds of Receivables shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.

 

(b) At the Collateral Agent’s request after the occurrence and during the
continuance of an Event of Default, each Grantor shall deliver to the Collateral
Agent all original and other documents evidencing, and relating to, the
agreements and transactions which gave rise to the Receivables, including,
without limitation, all original orders, invoices and shipping receipts.

 

15



--------------------------------------------------------------------------------

6.2 Communications with Obligors; Grantors Remain Liable. (a) The Collateral
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to the Collateral Agent’s
satisfaction the existence, amount and terms of any Receivables.

 

(b) Upon the request of the Collateral Agent at any time after the occurrence
and during the continuance of an Event of Default, each Grantor shall notify
obligors on the Receivables that the Receivables have been assigned to the
Collateral Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Agent.

 

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Collateral
Agent nor any Secured Party shall have any obligation or liability under any
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Agent or any Secured Party of
any payment relating thereto, nor shall the Collateral Agent or any Secured
Party be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

6.3 Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have given notice to the relevant
Grantor of the Collateral Agent’s intent to exercise its corresponding rights
pursuant to Section 6.3(b), each Grantor shall be permitted to receive all cash
dividends paid in respect of the Pledged Stock and all payments made in respect
of the Pledged Notes, in each case paid in the normal course of business of the
relevant Issuer, to the extent permitted in the Senior Credit Agreement (or, if
the Senior Credit Agreement shall have been paid in full or terminated, by the
last version of the Senior Credit Agreement as in effect immediately prior to
such payment in full or termination), and to exercise all voting and corporate
or other organizational rights with respect to the Investment Property;
provided, however, that no vote shall be cast or corporate or other
organizational right exercised or other action taken which would be inconsistent
with or result in any violation of any provision of the Transaction Documents,
this Agreement or any other Loan Document (as defined in the Senior Credit
Agreement) or any other Credit Documents (as defined in Annex A to each of the
Participation Agreements).

 

(b) If an Event of Default shall occur and be continuing and the Collateral
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Collateral Agent shall have the right to receive
any and all cash dividends, payments or other Proceeds paid in respect of the
Investment Property and make application thereof to the Obligations in such
order as the Collateral Agent may determine, and (ii) any or all of the
Investment Property shall be registered in the name of the Collateral Agent or
its nominee, and the Collateral Agent or its nominee may thereafter exercise (x)
all voting, corporate and other rights pertaining to such Investment Property at
any meeting of shareholders of the relevant Issuer or Issuers or otherwise and
(y) any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Investment Property as if it
were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all of the Investment Property upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other organizational structure of any Issuer, or upon
the exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of the

 

16



--------------------------------------------------------------------------------

Investment Property with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Collateral Agent
may determine), all without liability except to account for property actually
received by it, but the Collateral Agent shall have no duty to any Grantor to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

 

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Collateral Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Collateral Agent.

 

6.4 Proceeds to be Turned Over To Collateral Agent. In addition to the rights of
the Collateral Agent and the Secured Parties specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing, all Proceeds received by any Grantor consisting of cash, checks and
other near-cash items shall be held by such Grantor in trust for the Collateral
Agent and the Secured Parties, segregated from other funds of such Grantor, and
shall, forthwith upon receipt by such Grantor, be turned over to the Collateral
Agent in the exact form received by such Grantor (duly indorsed by such Grantor
to the Collateral Agent, if required). All Proceeds received by the Collateral
Agent hereunder shall be held by the Collateral Agent in a Collateral Account
maintained under its sole dominion and control. All Proceeds while held by the
Collateral Agent in a Collateral Account (or by such Grantor in trust for the
Collateral Agent and the Secured Parties) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.

 

6.5 Application of Proceeds. At such intervals as may be agreed upon by HCLP and
the Collateral Agent, or, if an Event of Default shall have occurred and be
continuing, at any time at the Collateral Agent’s election, the Collateral Agent
may apply all or any part of Proceeds constituting Collateral, whether or not
held in any Collateral Account, in payment of the Obligations in such order as
the Collateral Agent may elect, and any part of such funds which the Collateral
Agent elects not so to apply and deems not required as collateral security for
the Obligations shall be paid over from time to time by the Collateral Agent to
HCLP or to whomsoever may be lawfully entitled to receive the same. Any balance
of such Proceeds remaining after the Obligations shall have been paid in full,
no Letters of Credit shall be outstanding and the Commitments shall have
terminated shall be paid over to HCLP or to whomsoever may be lawfully entitled
to receive the same.

 

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Collateral Agent or any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices

 

17



--------------------------------------------------------------------------------

as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Collateral Agent or any Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Collateral Agent’s request, to assemble the Collateral
and make it available to the Collateral Agent at places which the Collateral
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
The Collateral Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Collateral Agent and the Secured Parties hereunder, including,
without limitation, reasonable attorneys’ fees and disbursements, to the payment
in whole or in part of the Obligations, in such order as the Collateral Agent
may elect, and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Collateral Agent account for the surplus, if any, to any Grantor. To the extent
permitted by applicable law, each Grantor waives all claims, damages and demands
it may acquire against the Collateral Agent or any Secured Party arising out of
the exercise by them of any rights hereunder. If any notice of a proposed sale
or other disposition of Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least 10 days before such sale or
other disposition.

 

6.7 Private Sales. (a) Each Grantor recognizes that the Collateral Agent may be
unable to effect a public sale of any or all the Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

 

(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Collateral Agent and the
Secured Parties, that the Collateral Agent and the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Senior Credit Agreement.

 

6.8 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Collateral Agent or any Secured Party to collect such deficiency.

 

SECTION 7. THE COLLATERAL AGENT

 

18



--------------------------------------------------------------------------------

7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each Grantor
hereby irrevocably constitutes and appoints the Collateral Agent and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any or all of the following:

 

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Receivable or with respect to any other Collateral whenever payable;

 

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Collateral Agent’s and the Secured
Partys’ security interest in such Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;

 

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

 

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

 

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (2) ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; (3) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Collateral Agent may deem appropriate; (7) assign
any Copyright, Patent or Trademark (along with the goodwill of the business to
which any such Copyright, Patent or Trademark pertains), throughout the world
for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and do, at the
Collateral Agent’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Collateral Agent’s and
the Secured Partys’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

 

19



--------------------------------------------------------------------------------

Anything in this Section 7.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 7.1(a) unless an Event of Default shall have
occurred and be continuing.

 

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Senior Credit
Agreement (or, if the Senior Credit Agreement shall have been paid in full or
terminated, by the last version of the Senior Credit Agreement as in effect
immediately prior to such payment in full or termination), from the date of
payment by the Collateral Agent to the date reimbursed by the relevant Grantor,
shall be payable by such Grantor to the Collateral Agent on demand.

 

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

7.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, any Secured Party
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Collateral Agent and the Secured Parties
hereunder are solely to protect the Collateral Agent’s and the Secured Partys’
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any Secured Party to exercise any such powers. The Collateral Agent and
the Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

 

7.3 Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Collateral Agent to file or record financing statements
and other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as the Collateral Agent determines appropriate to perfect the security
interests of the Collateral Agent under this Agreement. Each Grantor authorizes
the Collateral Agent to use the collateral description “all personal property”
in any such financing statements. Each Grantor hereby ratifies and authorizes
the filing by the Collateral Agent of any financing statement with respect to
the Collateral made prior to the date hereof.

 

7.4 Authority of Collateral Agent. Each Grantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Agreement with respect to
any action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement
shall, as between the Collateral Agent and the Secured Parties, be governed by
the Transaction Documents and by such other agreements with respect thereto as
may exist from time to time

 

20



--------------------------------------------------------------------------------

among them, but, as between the Collateral Agent and the Grantors, the
Collateral Agent shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and no Grantor shall be under any obligation, or entitlement, to make any
inquiry respecting such authority.

 

7.5 Appointment of Collateral Agent. (a) Each Secured Party hereby irrevocably
appoints the Collateral Agent as its agent and authorizes the Collateral Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Collateral Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

(b) The bank serving as the Collateral Agent hereunder shall have the same
rights and powers in its capacity as a Secured Party as any other Secured Party
and may exercise the same as though it were not the Collateral Agent, and such
bank and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with Hanover or any of its Subsidiaries as if it
were not the Collateral Agent hereunder.

 

(c) The Collateral Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Collateral Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Collateral Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Collateral Agent is required to exercise
in writing as directed by the Required Secured Parties (or such other number or
percentage of the Secured Parties as shall be necessary under the circumstances
as provided in Section 8.1), and (c) except as expressly set forth herein, the
Collateral Agent shall not have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to Hanover or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Collateral Agent or any of its Affiliates in any capacity. The Collateral Agent
shall not be liable for any action taken or not taken by it with the consent or
at the request of the Required Secured Parties (or such other number or
percentage of the Secured Parties as shall be necessary under the circumstances
as provided in Section 8.1) or in the absence of its own gross negligence or
willful misconduct. The Collateral Agent shall be deemed not to have knowledge
of any Default unless and until written notice thereof is given to the
Collateral Agent by HCLP or a Secured Party, and the Collateral Agent shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or (iv) the validity, enforceability, effectiveness or genuineness
of this Agreement or any other agreement, instrument or document.

 

(d) The Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Collateral Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon. The Collateral Agent may consult with legal counsel (who may be counsel
for HCLP), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

(e) The Collateral Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Collateral Agent. The Collateral Agent and any such sub-agent may perform any
and all its duties and exercise its rights and powers through their respective
Affiliates. The exculpatory provisions of the preceding paragraphs shall apply
to any such sub-agent and to the Affiliates of the Collateral Agent and any such
sub-agent in connection with its activities as Collateral Agent.

 

21



--------------------------------------------------------------------------------

(f) Subject to the appointment and acceptance of a successor Collateral Agent as
provided in this paragraph, the Collateral Agent may resign at any time by
notifying the Secured Parties and HCLP. Upon any such resignation, the Required
Secured Parties shall have the right, to appoint a successor, which successor
shall be subject to the approval of HCLP (such approval not to be unreasonably
withheld or delayed). If no successor shall have been so appointed by the
Required Secured Parties and shall have accepted such appointment within 30 days
after the retiring Collateral Agent gives notice of its resignation, then the
retiring Collateral Agent may, on behalf of the Secured Parties, appoint a
successor Collateral Agent which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank, which successor shall be subject to the
approval of HCLP (such approval not to be unreasonably withheld or delayed).
Upon the acceptance of its appointment as Collateral Agent hereunder by a
successor and the approval of HCLP as required above, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent, and the retiring Collateral Agent shall be
discharged from its duties and obligations hereunder. After the Collateral
Agent’s resignation hereunder, the provisions of this Article and Section 7.5
hereof shall continue in effect for the benefit of such retiring Collateral
Agent, its sub-agents and their respective Affiliates in respect of any actions
taken or omitted to be taken by any of them while it was acting as Collateral
Agent.

 

(g) Each Secured Party acknowledges that it has, independently and without
reliance upon the Collateral Agent or any other Secured Party and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Secured Party also
acknowledges that it will, independently and without reliance upon the
Collateral Agent or any other Secured Party and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

 

(h) Each Secured Party, by accepting the benefits of this Agreement, agrees to
indemnify the Collateral Agent in its capacity as such (to the extent not
reimbursed by HCLP, or the other Grantors and without limiting the obligation of
HCLP and each other Grantor to do so), ratably according to the respective
amounts of the Secured Obligations owed to such Secured Party, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at any time (including, without limitation, at any time following the
payment of the Secured Obligations) be imposed on, incurred by or asserted
against the Collateral Agent in any way relating to or arising out of this
Agreement, any of the other Transaction Documents or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Collateral Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting solely from the Collateral Agent’s gross negligence or willful
misconduct. The agreements in this paragraph shall survive the payment of the
Secured Obligations and all other amounts payable hereunder. No Secured Party
shall be entitled to the benefits of this Agreement if it has failed to confirm
in writing (in form and substance satisfactory to the Collateral Agent) that it
is bound by and subject to the provisions of this Section 7.5 following a
request to do so by the Collateral Agent. Any Secured Party which fails to
provide such a confirmation shall not be entitled to vote with respect to
matters relating to this Agreement or the Collateral or to share in any
distribution of, or payments or distributions in respect of, the Collateral.

 

22



--------------------------------------------------------------------------------

SECTION 8. MISCELLANEOUS

 

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 11.1 of the Senior Credit Agreement (or the comparable provision of any
bank credit agreement which refinances the Senior Credit Agreement),
notwithstanding any provisions of the Transaction Documents to the contrary.

 

8.2 Notices. All notices, requests and demands to or upon the Collateral Agent
or any Grantor hereunder shall be effected in the manner provided for in Section
11.2 of the Senior Credit Agreement and Section 12.1 of each of the Synthetic
Guarantees; provided that any such notice, request or demand to or upon any
Guarantor shall be addressed to such Guarantor at its notice address set forth
on Schedule 1.

 

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the Collateral
Agent nor any Secured Party shall by any act (except by a written instrument
pursuant to Section 8.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Collateral Agent or any Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Collateral Agent or any Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Collateral Agent or such Secured Party would otherwise have on
any future occasion. The rights and remedies herein provided are cumulative, may
be exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

8.4 Enforcement Expenses; Indemnification. (a) Each Grantor agrees to pay or
reimburse the Collateral Agent and each Secured Party for all its reasonable
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement and the other Transaction Documents to which
such Grantor is a party, including, without limitation, reasonable fees and
disbursements of counsel to the Collateral Agent and the several Secured
Parties.

 

(b) Each Grantor agrees to pay, and to save the Collateral Agent and the Secured
Parties harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

 

(c) Each Grantor agrees to pay, and to save the Collateral Agent and the Secured
Parties harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent that HCLP would
be required to do so pursuant to Section 11.5 of the Senior Credit Agreement,
mutatis mutandis.

 

(d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Transaction Documents.

 

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Collateral
Agent and the Secured Parties and their successors and assigns; provided that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Collateral Agent.

 

23



--------------------------------------------------------------------------------

8.6 Set-Off. Each Grantor hereby irrevocably authorizes the Collateral Agent and
each Secured Party at any time and from time to time while an Event of Default
shall have occurred and be continuing, without notice to such Grantor or any
other Grantor, any such notice being expressly waived by each Grantor, to
set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Collateral Agent or such Secured Party to or for the credit or the
account of such Grantor, or any part thereof in such amounts as the Collateral
Agent or such Secured Party may elect, against and on account of the obligations
and liabilities of such Grantor to the Collateral Agent or such Secured Party
hereunder and claims of every nature and description of the Collateral Agent or
such Secured Party against such Grantor, in any currency, whether arising
hereunder, under any Transaction Document or otherwise, as the Collateral Agent
or such Secured Party may elect, whether or not the Collateral Agent or any
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The Collateral Agent and
each Secured Party shall notify such Grantor promptly of any such set-off and
the application made by the Collateral Agent or such Secured Party of the
proceeds thereof, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Collateral Agent
and each Secured Party under this Section 9.6 are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which the
Collateral Agent or such Secured Party may have.

 

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

8.10 Integration. This Agreement and the other Transaction Documents represent
the agreement of the Grantors, the Collateral Agent and the Secured Parties with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Collateral Agent or any
Secured Party relative to subject matter hereof and thereof not expressly set
forth or referred to herein or in the other Transaction Documents.

 

8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Transaction Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;

 

24



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Transaction Documents to which it is a party;

 

(b) neither the Collateral Agent nor any Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Transaction Documents, and the relationship
between the Grantors, on the one hand, and the Collateral Agent and Secured
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Transaction Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

 

8.14 Additional Grantors. Each Subsidiary of Hanover that is required to become
a party to this Agreement pursuant to Section 7.9 of the Senior Credit Agreement
or Section 10.10 of each of the Synthetic Guarantees shall become a Grantor for
all purposes of this Agreement upon execution and delivery by such Subsidiary of
an Assumption Agreement in the form of Annex 1 hereto.

 

8.15 Releases. (a) At such time as the Secured Debt and the other Obligations
(other than Obligations in respect of Derivatives Agreements) shall have been
paid in full, the Commitments have been terminated and no Letters of Credit
shall be outstanding, the Collateral shall be released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Collateral Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors. At the request and sole expense of any Grantor following any such
termination, the Collateral Agent shall deliver to such Grantor any Collateral
held by the Collateral Agent hereunder, and execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence such
termination.

 

25



--------------------------------------------------------------------------------

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Transaction Documents, then the
Collateral Agent, at the request and sole expense of such Grantor, shall execute
and deliver to such Grantor all releases or other documents reasonably necessary
or desirable for the release of the Liens created hereby on such Collateral. At
the request and sole expense of HCLP, a Subsidiary Guarantor shall be released
from its obligations hereunder in the event that all the Capital Stock of such
Subsidiary Guarantor shall be sold, transferred or otherwise disposed of in a
transaction permitted by the Transaction Documents.

 

8.16 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (AS DEFINED IN THE SENIOR CREDIT AGREEMENT)
OR ANY OTHER CREDIT DOCUMENT (AS DEFINED IN ANNEX A TO EACH OF THE PARTICIPATION
AGREEMENTS) AND FOR ANY COUNTERCLAIM THEREIN.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

HANOVER COMPRESSOR COMPANY

By:

 

 

/s/ John E. Jackson

 

--------------------------------------------------------------------------------

   

Name:  John E. Jackson

   

Title:    Senior Vice President and

             Chief Financial Officer

HANOVER COMPRESSION LIMITED

PARTNERSHIP

By:

 

 

/s/ John E. Jackson

 

--------------------------------------------------------------------------------

   

Name:  John E. Jackson

   

Title:    Senior Vice President and

             Chief Financial Officer



--------------------------------------------------------------------------------

ENERGY TRANSFER – HANOVER VENTURES, L.P.

GULF COAST DISMANTLING, INC.

HANOVER ASIA, INC.

HANOVER AUSTRALIA, L.L.C.

HANOVER COLOMBIA LEASING LLC

HANOVER COMPRESSED NATURAL GAS SERVICES, LLC

HANOVER COMPRESSOR NIGERIA, INC.

HANOVER COMPRESSION GENERAL HOLDINGS, LLC

HANOVER ECUADOR L.L.C.

HANOVER GENERAL ENERGY TRANSFER, LLC

HANOVER IDR, INC.

HANOVER LIMITED ENERGY TRANSFER, LLC

HANOVER MEASUREMENT, LLC

HANOVER PARTNERS NIGERIA LLC

HANOVER POWER, LLC

HANOVER POWER (GATES), LLC

HANOVER SPE, L.L.C.

HANOVER/TRINIDAD, L.L.C.

HC CAYMAN LLC

HC LEASING, INC.

HCC HOLDINGS, INC.

HCL COLOMBIA, INC.

KOG, INC.

NIGERIAN LEASING, LLC

SOUTHWEST INDUSTRIES, INC.

By:

 

 

/s/ John E. Jackson

 

--------------------------------------------------------------------------------

   

Name:    John E. Jackson

   

Title:      Vice President and Treasurer

 

 



--------------------------------------------------------------------------------

HANOVER HL HOLDINGS, LLC

HANOVER HL, LLC

By:   /s/ Victoria L. Garrett  

--------------------------------------------------------------------------------

   

Name:    Victoria L. Garrett

Title:      Manager

 

29



--------------------------------------------------------------------------------

Schedule 1

 

NOTICE ADDRESSES OF GUARANTORS



--------------------------------------------------------------------------------

Schedule 2

 

FILINGS AND OTHER ACTIONS

 

REQUIRED TO PERFECT SECURITY INTERESTS

 

Uniform Commercial Code Filings

 

[List each office where a financing statement is to be filed]

 

Patent and Trademark Filings

 

[List all filings]

 

Actions with respect to Pledged Stock

 

Other Actions

 

[Describe other actions to be taken]



--------------------------------------------------------------------------------

Schedule 3

 

LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

 

Grantor

  Jurisdiction of
Organization  

Location of Chief

Executive Office



--------------------------------------------------------------------------------

Schedule 4

 

Pledged Notes

 

Pledged Stock



--------------------------------------------------------------------------------

Schedule 5

 

Location of Inventory and Equipment



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of December 15, 2003 (the “Agreement”), made by
the Grantors parties thereto for the benefit of JPMorgan Chase Bank, as
Collateral Agent. The undersigned agrees for the benefit of the Collateral Agent
and the Secured Parties as follows:

 

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

 

2. The terms of Sections 6.3(c) and 6.7(b) of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7(b) of the Agreement.

 

[NAME OF ISSUER]

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

Address for Notices:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Fax:



--------------------------------------------------------------------------------

Annex 1 to

Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT, dated as of                     , 200    , made by
                                                              (the “Additional
Grantor”), in favor of JPMorgan Chase Bank, as collateral agent (in such
capacity, the “Collateral Agent”) for the banks and other financial institutions
or entities (the “Secured Parties”) parties to the Transaction Documents
referred to below. All capitalized terms not defined herein shall have the
meaning ascribed to them in such Senior Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, Hanover Compressor Company (“Hanover”), Hanover Compression Limited
Partnership (“HCLP”) and the Secured Parties have entered into the Transaction
Documents (as defined in the Guarantee and Collateral Agreement referred to
below);

 

WHEREAS, in connection with the Transaction Documents, HCLP and certain of its
Affiliates (other than the Additional Grantor) have entered into the Guarantee
and Collateral Agreement, dated as of December 15, 2003 (and as may be further
amended, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”) in favor of the Collateral Agent for the benefit of
the Secured Parties;

 

WHEREAS, the Senior Credit Agreement and the Synthetic Guarantees require the
Additional Grantor to become a party to the Guarantee and Collateral Agreement;
and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

 

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

2



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

 

Supplement to Schedule 1

 

Supplement to Schedule 2

 

Supplement to Schedule 3